Case 1:18-cv-00079-PAB Document 27 Filed 06/01/20 USDC Colorado Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

Civil Action No. 18-cv-00079-PAB

RITA K. DINES,

              Plaintiff,

v.

ANDREW M. SAUL,1 Commissioner of Social Security,

           Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter comes before the Court on the Complaint [Docket No. 1] filed by

plaintiff Rita Dines on January 11, 2019. Plaintiff seeks review of the final decision of

the defendant (the “Commissioner”) denying her claim for disability insurance benefits

under Title II of the Social Security Act (the “Act”), 42 U.S.C. §§ 401-33. The Court has

jurisdiction to review the Commissioner’s final decision under 42 U.S.C. § 405(g).2

I. BACKGROUND

       On July 9, 2014, plaintiff applied for social security benefits under Title II of the

Act. R. at 26. Plaintiff alleged a disability onset date of April 18, 2014. Id. After her

claims were initially denied on September 9, 2014, plaintiff requested a hearing before

       1
         On June 4, 2019, Mr. Saul was confirmed as Commissioner of Social Security.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Mr. Saul will be
substituted as defendant for Nancy A. Berryhill, former Acting Commissioner of Social
Security.
       2
        The Court has determined that it can resolve the issues presented in this
matter without the need for oral argument.
Case 1:18-cv-00079-PAB Document 27 Filed 06/01/20 USDC Colorado Page 2 of 10




an administrative law judge (“ALJ”), which was held on March 8, 2016. Id.

       On May 25, 2016, the ALJ issued a decision denying plaintiff’s claim. R. at 24.

The ALJ found that plaintiff had not engaged in substantial gainful activity since the

application date and had the following severe impairments: degenerative disc disease

with congenital spinal stenosis at the lumbar and cervical levels. R. at 29. The ALJ

concluded that plaintiff does not have an impairment or combination of impairments that

meets or medically equals the severity of one of the listed impairments in 20 C.F.R.

§§ 404.1520(d), 404.1525, or 404.1526. R. at 30. The ALJ additionally determined

that plaintiff has non-severe depression. R. at 29. Ultimately, the ALJ concluded that

plaintiff had the residual functional capacity (“RFC”) to perform light work with the

following qualifications:

       the claimant can stand and or walk four to six hours in an eight-hour
       workday, she can sit up to six hours in an eight-hour workday with the ability
       to change postures on an hourly basis. She can push and or pull with the
       upper and lower extremities within the light exertional level. She cannot
       climb ladders, ropes, or scaffolds. She can climb stairs or ramps
       occasionally, never balance, and can only occasionally stoop, bend, crouch
       or crawl. She should avoid concentrated exposure to temperature extremes,
       vibrations, and no exposure to unprotected heights or unprotected major
       manufacturing machinery. She can perform work at the semi-skilled level.

R. at 30. The ALJ determined that plaintiff was unable to perform any past relevant

work, R. at 35, but found that jobs existed in significant numbers in the national

economy that plaintiff could perform. R. at 36.

       On December 14, 2017, the Appeals Council denied plaintiff’s request for review

of the ALJ’s decision. R. at 1. Accordingly, the ALJ’s decision is the final decision of

the Commissioner.


                                             2
Case 1:18-cv-00079-PAB Document 27 Filed 06/01/20 USDC Colorado Page 3 of 10




II. STANDARD OF REVIEW

       Review of the Commissioner’s finding that a claimant is not disabled is limited to

determining whether the Commissioner applied the correct legal standards and whether

the decision is supported by substantial evidence in the record as a whole. See Angel

v. Barnhart, 329 F.3d 1208, 1209 (10th Cir. 2003). The district court may not reverse

an ALJ simply because the court may have reached a different result based on the

record; the question instead is whether there is substantial evidence showing that the

ALJ was justified in her decision. See Ellison v. Sullivan, 929 F.2d 534, 536 (10th Cir.

1990). “Substantial evidence is more than a mere scintilla and is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007). Moreover, “[e]vidence is not

substantial if it is overwhelmed by other evidence in the record or constitutes mere

conclusion.” Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). The district

court will not “reweigh the evidence or retry the case,” but must “meticulously examine

the record as a whole, including anything that may undercut or detract from the ALJ’s

findings in order to determine if the substantiality test has been met.” Flaherty, 515

F.3d at 1070. Nevertheless, “if the ALJ failed to apply the correct legal test, there is a

ground for reversal apart from a lack of substantial evidence.” Thompson v. Sullivan,

987 F.2d 1482, 1487 (10th Cir. 1993).

III. THE FIVE-STEP EVALUATION PROCESS

       To qualify for disability benefits, a claimant must have a medically determinable

physical or mental impairment expected to result in death or last for a continuous


                                             3
Case 1:18-cv-00079-PAB Document 27 Filed 06/01/20 USDC Colorado Page 4 of 10




period of twelve months that prevents the claimant from performing any substantial

gainful work that exists in the national economy. 42 U.S.C. § 423(d)(1)-(2).

Furthermore,

       [a]n individual shall be determined to be under a disability only if his physical
       or mental impairment or impairments are of such severity that he is not only
       unable to do his previous work but cannot, considering his age, education,
       and work experience, engage in any other kind of substantial gainful work
       which exists in the national economy, regardless of whether such work exists
       in the immediate area in which he lives, or whether a specific job vacancy
       exists for him, or whether he would be hired if he applied for work.

42 U.S.C. § 423(d)(2)(A) (2006). The Commissioner has established a five-step

sequential evaluation process to determine whether a claimant is disabled. 20 C.F.R.

§ 404.1520; Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988). The steps of the

evaluation are:

       (1) whether the claimant is currently working; (2) whether the claimant has
       a severe impairment; (3) whether the claimant’s impairment meets an
       impairment listed in appendix 1 of the relevant regulation; (4) whether the
       impairment precludes the claimant from doing his past relevant work; and (5)
       whether the impairment precludes the claimant from doing any work.

Trimiar v. Sullivan, 966 F.2d 1326, 1329 (10th Cir. 1992) (citing 20 C.F.R.

§ 404.1520(b)-(f)). A finding that the claimant is disabled or not disabled at any point in

the five-step review is conclusive and terminates the analysis. Casias v. Sec’y of

Health & Human Servs., 933 F.2d 799, 801 (10th Cir. 1991).

       The claimant has the initial burden of establishing a case of disability. However,

“[i]f the claimant is not considered disabled at step three, but has satisfied her burden

of establishing a prima facie case of disability under steps one, two, and four, the

burden shifts to the Commissioner to show the claimant has the residual functional

                                              4
Case 1:18-cv-00079-PAB Document 27 Filed 06/01/20 USDC Colorado Page 5 of 10




capacity (RFC) to perform other work in the national economy in view of her age,

education, and work experience.” See Fischer-Ross v. Barnhart, 431 F.3d 729, 731

(10th Cir. 2005); see also Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). While the

claimant has the initial burden of proving a disability, “the ALJ has a basic duty of

inquiry, to inform himself about facts relevant to his decision and to learn the claimant’s

own version of those facts.” Hill v. Sullivan, 924 F.2d 972, 974 (10th Cir. 1991).



IV. DISCUSSION

       Plaintiff raises two objections to the ALJ’s order: (1) the ALJ incorrectly

determined plaintiff’s RFC and (2) the Commissioner failed to meet his burden at step

five. The Court finds that there is substantial evidence in the record for the ALJ’s

conclusions.

       The ALJ first determined that plaintiff’s medical impairments could cause the

alleged symptoms, just not at the intensity, persistence, or limiting effects that plaintiff

alleged. R. at 31. The ALJ gave great weight to Dr. James Bee’s opinion that plaintiff

was getting better after her back surgery. R. at 32. As plaintiff’s surgeon and treating

doctor, “he was in the best position to assess her capabilities and her progress post-

surgery.” Id. The ALJ noted that Dr. Bee released plaintiff to work, without restrictions,

after her three-month check-up. Id. The ALJ also found that plaintiff had been

attending physical therapy, which plaintiff claimed was helping. R. at 33. In August,

2015, plaintiff felt that she was improving and could soon get back to work. Id.

       Plaintiff primarily points to two opinions regarding her physical state to


                                              5
Case 1:18-cv-00079-PAB Document 27 Filed 06/01/20 USDC Colorado Page 6 of 10




demonstrate that the ALJ’s decision was not supported by substantial evidence: (1) the

hearing testimony of Dr. Stephen Goldstein and (2) the post-hearing opinion of Dr.

James Rennell. Docket No. 16 at 23. Plaintiff also argues that the fact that Dr. Bee

was willing to order a functional capacity examination demonstrates that she was, in

fact, not improving. Id. at 29.

       The post-hearing opinion of Dr. Rennell is not properly before the Court. While

social security regulation 20 C.F.R. § 404.970(b) permits a claimant to submit new and

material evidence to the Appeals Council when seeking review of an ALJ’s decision,

the evidence must “relate[] to the period on or before the date of decision.” O’Dell v.

Shalala, 44 F.3d 855, 858 (10th Cir. 1994). If the evidence is material, and from the

relevant time period, a reviewing court must consider the evidence during its review.

Id. at 858-89. Dr. Rennell evaluated plaintiff on June 16, 2016. R. at 21. Plaintiff’s

hearing was held on March 8, 2016 and the ALJ issued a decision denying plaintiff’s

claim on May 25, 2016. R. at 24, 26. As a result, Dr. Rennell’s evaluation occurred

months after the hearing and the ALJ’s decision. Therefore, Dr. Rennell’s evaluation

does not “relate[] to the period on or before the date of decision,” and is not properly

before the Court. O’Dell, 44 F.3d at 858.

       Additionally, Dr. Bee’s willingness to order a functional capacity examination

says nothing about his medical opinion that plaintiff was improving and could go back

to work. This comment was in reference to plaintiff’s statement that she might be

submitting a claim for disability benefits: “I have returned her to work without definitive

restrictions. She states she may have to undergo medical evaluation for possible


                                             6
Case 1:18-cv-00079-PAB Document 27 Filed 06/01/20 USDC Colorado Page 7 of 10




disability. If this is the case, we will get her in for a functional capacity evaluation. I will

see her back in 3 months’ time to check on her progress.” R. at 306. In context, this

says nothing of plaintiff’s physical limitations; it is merely a statement that Dr. Bee

would be willing to schedule plaintiff for a functional capacity evaluation if she so

requested.

       Plaintiff is correct that Dr. Goldstein testified that plaintiff could work at a less

than sedentary level and that he did not see “how after surgery she would be able to do

light activities.” R. at 59. However, the ALJ did not ignore Dr. Goldstein’s testimony,

but, rather, chose to give it little weight because it was “unsupported by the records.”

R. at 35. Specifically, the ALJ concluded that Dr. Goldstein’s opinion contradicted the

evidence in the record that demonstrated that plaintiff was improving. Id.

       The record demonstrates that the ALJ was justified in his RFC determination and

that there is substantial evidence to support it. Numerous reports in the record show

that plaintiff was improving, including the report of Dr. Bee who was plaintiff’s surgeon

and treating physician. R. at 306, 351, 376, 460-63, 416-17, 421, and 428. Dr. Bee’s

opinion is entitled to controlling weight, as it is not inconsistent with other evidence in

the record and there is no allegation that it was not “supported by medically acceptable

clinical and laboratory diagnostic techniques.” 20 C.F.R. § 404.1527(c)(2). The ALJ

thus properly discounted Dr. Goldstein’s opinion, which was the only opinion claiming

that plaintiff was not improving and could not work. Plaintiff’s primary care physician

stated that plaintiff herself felt that she was “improving and getting close to getting back

to work.” R. at 421. The Court thus finds that the ALJ’s conclusion as to plaintiff’s


                                               7
Case 1:18-cv-00079-PAB Document 27 Filed 06/01/20 USDC Colorado Page 8 of 10




physical state is supported by substantial evidence.

       Plaintiff argues that the ALJ failed to properly account for her mental limitations.

Plaintiff points to the opinion of Dr. Terry Jones, who stated that plaintiff has suicidal

ideation, a significant level of anhedonia,3 and appeared “markedly depressed.” R. at

367-69. But, as the ALJ pointed out, except for this account, there was a “lack of

reporting of such symptoms.” R. at 35. Other than Dr. Jones’ opinion and one

reference by Dr. Waite, the rest of the record is devoid of any mention of mental

limitations, and plaintiff even appears to deny being depressed. R. at 421, 426, 431,

441, 446, 450, 458, and 462 (noting that plaintiff had “appropriate mood and affect”).

The Court finds there is substantial evidence for the ALJ’s conclusion as to plaintiff’s

mental limitations.

       Plaintiff argues that the Commissioner did not meet her burden at step five.

However, plaintiff’s argument is merely a reformulation of her RFC contention, arguing

that the available jobs did not include her “pain disorder and major depression.”

Docket No. 16 at 35. In other words, plaintiff argues that the step five analysis is

flawed because the RFC analysis is flawed.

       At step five, the Commissioner must demonstrate that there are alternative jobs

in the national or regional economy in significant numbers that are within the claimant’s

RFC. 42 U.S.C. § 423(d)(2)(A); 20 C.F.R. § 416.966(a)-(b). The Commissioner does

not need to provide additional medical evidence at step five, Howard v. Barnhart, 379

F.3d 945, 949 (10th Cir. 2004), but does need to consider the level of pain, “even if not


       3
           Anhedonia is the inability to experience pleasure.

                                              8
Case 1:18-cv-00079-PAB Document 27 Filed 06/01/20 USDC Colorado Page 9 of 10




disabling,” when determining what jobs are available to the claimant. Thompson v.

Sullivan, 987 F.2d 1482, 1490 (10th Cir. 1993).

       The Court finds that the Commissioner met his burden. This is not a case where

the Commissioner “ignored completely” plaintiff’s pain. Id. at 1491. Or one where a

vocational expert should have been called but was not. Id. at 1490. Indeed, the ALJ

specifically noted that, had plaintiff had the capacity to “perform the full range of light

work,” a finding of “not disabled” would be automatically required by Medical-Vocational

Rule 202.14. R. at 36. But plaintiff did not have such a RFC. The ALJ asked the

vocational expert to consider a claimant who had to change postures every hour, who

could not climb, and would only occasionally stoop, bend, or crouch. R. at 74. While

the ALJ could have been more explicit that she was considering plaintiff’s pain, the

limitations and hypothetical questions proposed to the vocational expert demonstrate

that the ALJ was considering plaintiff’s pain in determining alternative available jobs.

Even if this was error, it would be harmless, as the vocational expert named three jobs

where plaintiff could sit or stand to alleviate her pain. R. at 77.

       In any event, plaintiff does not argue that the job numbers are insignificant. Both

the Tenth Circuit and another court in this district have declined to find that the

Commissioner has failed to meet his burden when the plaintiff has not alleged that

alternative jobs do not exist in significant numbers. See Botello v. Astrue, 376 Fed.

App’x 847, 850-51 (10th Cir. 2010); Ghini v. Colvin, 82 F. Supp. 3d 1224, 1234-35 (D.

Colo. 2015). Here, the plaintiff does nothing more than argue that the RFC was

incorrect, which the Court already affirmed as having substantial evidence. The


                                              9
Case 1:18-cv-00079-PAB Document 27 Filed 06/01/20 USDC Colorado Page 10 of 10




 numbers are “more than sufficient” to meet the Commissioner’s burden at step five.

 Ghini, 82 F. Supp. 3d at 1234.

 V. CONCLUSION

       For these reasons, it is

       ORDERED that the decision of the Commissioner that plaintiff is not disabled is

 AFFIRMED.



       DATED June 1, 2020.

                                         BY THE COURT:


                                         ____________________________
                                         PHILIP A. BRIMMER
                                         Chief United States District Judge




                                           10
